PER CURIAM.
This is a suit for divorce brought by Carmen G. McGraw, as plaintiff, against her husband, Elmer E. McGraw, who filed a cross-complaint also praying for *320divorce. Both, parties sought custody of their minor child, Kenneth, now four years of age.
The decree of the trial court granted the defendant husband a divorce and custody of the child with the proviso that until the further order of the court, the child should reside in the home of defendant’s aunt The plaintiff has appealed.
We have read the record with care and believe the decree should be affirmed and it is so ordered. Neither party shall recover costs in this court.